Citation Nr: 1008069	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-34 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to inservice exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include posttraumatic stress 
disorder, hearing loss, and tinnitus are addressed in the 
Remand portion of the decision below are remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran is 
currently diagnosed with diabetes mellitus.

2.  The medical evidence does not establish that the 
Veteran's hypertension is the result of his active service, 
or of a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by, 
nor may it be presumed to be the result of, active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(e) (2009).

2.  Hypertension was not incurred in or aggravated by, nor 
may it be presumed to the be result of active military 
service or of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Letters dated in December 
2005 and March 2006 satisfied the duty to notify provisions 
for the issues of service connection for diabetes mellitus 
and hypertension, after which the claim for service 
connection was adjudicated.  See 38 C.F.R. § 3.159; Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
Veteran what was necessary to substantiate his claims for 
service connection and as such, the essential fairness of the 
adjudication was not affected.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination); see also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

The Veteran's service treatment records have been obtained.  
It is noted that the Veteran identified private treating 
providers who treated him for his diabetes mellitus in his 
initial claim.  However, while requested by the RO, the 
Veteran failed to provide a completed authorization and 
consent to release form to enable the RO to obtain these 
private medical records.  VA treatment records were 
identified, but concerned treatment for his claimed 
posttraumatic stress disorder (PTSD) only.  The Veteran has 
also submitted private treatment records on his own.  No VA 
examination was provided to the Veteran in connection with 
these claims.  However, VA examinations are not required in 
all cases.  The Veteran has not submitted medical evidence of 
a diagnosis of diabetes mellitus.  Concerning his claimed 
hypertension, he has not submitted evidence or has averred 
that such evidence exists to establish that his hypertension 
had its onset during active service or of continuity of 
symptomatology from service to the present, or that there is 
an etiological link, or nexus, between his active service and 
his currently diagnosed hypertension.  Rather, he argues that 
his hypertension is the result of his diabetes mellitus.  In 
this circumstance, VA examination is not required.  See 
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

There is no other indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The Veteran argues that he has developed diabetes mellitus as 
the result of inservice exposure to the herbicide Agent 
Orange, and that his hypertension is the result of his 
diabetes mellitus.  

The regulations provide for the presumptive service 
connection of certain diseases associated with exposure to 
certain herbicide agents, including Agent Orange.  Type II 
diabetes mellitus is one of the specified diseases.  See 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e).  A veteran who, during 
active military service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not.  Service in the Republic of 
Vietnam is defined by the regulations as service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  However, 
the Board will also consider whether direct service 
connection may be granted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 
164, 167 (1999). 

In this vein, the regulations provide that continuous service 
for 90 days or more during a period of war, or peace time 
service after December 31, 1946, and post-service development 
of a presumptive disease such as diabetes mellitus and 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service personnel records reflect that the Veteran served in 
Vietnam from August 1968 to August 1969.  Exposure to Agent 
Orange is conceded.



Diabetes mellitus

Private medical treatment records dated from 1999 to 2006, 
include some laboratory findings of elevated glucose from 
June to November 2005.  However, these records do not show 
that the Veteran has been diagnosed with diabetes mellitus.

Absent a diagnosis of diabetes mellitus, service-connection 
for the disability cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the absence of 
proof of a present disability, there can be no valid 
claim.")

Hypertension

The Veteran reported complaints of high blood pressure on 
entrance to active service.  The examiner noted that the 
Veteran stated he had a history of high blood pressure 
occurring once.  Physical examination revealed his blood 
pressure at entrance to active service was measured at 120 
over 80 and no other heart or vascular defects, diagnoses or 
other abnormalities were noted.  There were no complaints or 
findings of high blood pressure during active service.  At 
discharge form active service, the Veteran again complained 
of high blood pressure.  The examiner reported a history of 
high blood pressure 1964, but noted that it was within normal 
limits at present.  The Veteran's blood pressure was measured 
at 130 over 86 at discharge.  

At the outset, the Board notes that to the extent that the 
notations of a history of high blood pressure one time and in 
1964 (pre-service) may be interpreted as a pre-existing 
condition, such notations do not meet the clear and 
unmistakable standard required to rebut the presumption of 
soundness at entrance into active service.  No preexisting 
hypertension was noted upon entrance into service.  No 
abnormalities in the Veteran's heart or vascular system was 
found, and blood pressure was measured at 120 over 80 at 
entrance to active service and specifically found to be 
within normal limits at discharge from active service.  
Moreover, the notations of a history of high blood pressure 
appear to be based solely on the Veteran's reported history, 
absent any medical evidence of same.  See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111; LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Hence, the Veteran is 
presumed to have been sound on entrance to active duty.  
Moreover, his service treatment records are completely silent 
as to any findings or diagnosis of hypertension during 
service.

Following the Veteran's discharge from active service in 
1969, the earliest documentation of treatment for 
hypertension is an April 1999 private treatment note.  
However, the condition was not among those conditions 
diagnosed at that time.  A December 2005 private medical 
record shows a diagnosis of hypertension.  

The record contains no medical findings or opinions 
establishing that the Veteran's diagnosed hypertension is 
causally related to his active service or, in the 
alternative, that it had its onset within the year following 
his active service.  

The Veteran asserts that he has diabetes mellitus that is the 
result of his active service, and that his hypertension is 
the result of his diabetes mellitus or, in the alternative, 
of his active service.  However, as a layperson, lacking in 
medical training and expertise, the Veteran's statements are 
not competent evidence to establish that he is diagnosed with 
diabetes mellitus, or that an etiologic relationship exists 
between his hypertension and any service-connected 
disability, or between his hypertension and active service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

It is noted that the earliest medical evidence of record 
showing a diagnosis of hypertension is dated in 2005.  Even 
assuming, without finding, that treatment records dated in 
1999 establish the onset of hypertension then, this is still 
decades beyond the one-year presumptive period following his 
discharge from active service in 1969.  Moreover, this thirty 
year period without any diagnosis or treatment for 
hypertension having been shown goes against granting service 
connection based upon continuity of symptomatology.

As there is no medical evidence to establish that the Veteran 
is diagnosed with diabetes mellitus, and that his diagnosed 
hypertension is the result of a service-connected disability 
or the result of his active service or, in the alternative, 
had its onset within one year following his active service, 
the preponderance of the evidence is against these claims for 
service connection.  Therefore, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for diabetes 
mellitus and hypertension is not warranted.

The Veteran is encouraged to resubmit his claims should he be 
diagnosed with diabetes mellitus.




ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD; hearing loss; 
and tinnitus.

Private medical records dated in 2005 show that the Veteran 
has been diagnosed with anxiety.  His private treating 
physician submitted a statement in February 2006 indicating 
that in her opinion, the Veteran exhibited significant 
anxiety and depression, and was possibly suffering from PTSD.  

Private medical records dated in 2005 also include the 
results of hearing acuity tests.  Although shown in graphical 
format, it appears to show hearing loss in both right and 
left ears.  It is thus determined that the record also 
demonstrates current hearing impairment.  

While the record does not show a diagnosis of PTSD, per se, 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that claims for service connection for PTSD necessarily 
include claims for service connection for all psychiatric 
disabilities reasonably raised by the Veteran or the 
evidentiary record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The issue is thus recharacterized as shown on the 
front page of this decision.  Moreover, while the record 
demonstrates hearing impairment, it cannot be determined if 
such hearing impairment meets the criteria for hearing loss 
under 38 C.F.R. § 3.385 (2009).

Service medical and personnel records document the Veteran 
served in Vietnam from August 1968 to August 1969.  He was 
assigned as a personnel records specialist to Alpha Company, 
7th Support Battalion, 199th Infantry Brigade.  His report of 
discharge reflects that he was awarded the Army Commendation 
Medal.  

The Veteran has submitted several stressor statements that 
allege exposure to general and specific combat-related 
stressors including the aftermath of a suicide, the death of 
a specific individual, and exposure to enemy 122 millimeter 
rocket fire which hit the barracks or living quarters at long 
Binh in December 1968.  While the RO attempted to verify the 
death of the named individual, the RO did not make a 
determination as to whether the Veteran's unit was exposed to 
combat, as required under Pentecost v. Principi, 16 Vet. App. 
124, 128-9. (2002).  

Accordingly, remand is required to provide appropriate 
stressor development and to afford the Veteran VA examination 
to determine the nature, extent, and etiology of his claimed 
psychiatric and hearing disabilities.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain the 
Veteran's complete service personnel 
records, to include copies of orders, 
awards citations, and evaluation reports.

2.  The RO must attempt to obtain unit 
histories, Operating Reports/Lessons 
Learned, and Morning Reports for Alpha 
Company, 7th Support Battalion, 199th 
Infantry Brigade from November 1968 
through January 1969.  The RO must make 
all attempts to verify the specific 
stressors provided by the Veteran.  In 
particular, the RO must take all 
appropriate action to determine whether 
the Veteran's unit participated in combat 
operations or combat support operations 
within the meaning of Pentecost v. 
Principi, 16 Vet. App. 124, 128-9. 
(2002).  The RO must ask the Veteran for 
additional information if needed.  
Request assistance from the National 
Personnel Records Center, the National 
Archives, and the Service Department as 
appropriate. 

3.  For #1-2, the RO must perform all 
follow up indicated, document negative 
responses, and refer to the service 
department for assistance where 
necessary.  The RO must ask the Veteran 
to submit any and all copies of his 
service treatment records that he may 
have.  If after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

4.  The RO must obtain any additional VA 
and non-VA treatment records identified 
by the Veteran.  In particular, the RO 
must ask the Veteran to identify the VA 
Medical Facility at which he had been 
treated and to identify and provide an 
executed release and consent form for 
private treatment records concerning any 
private treatment he has received, 
including from Lynn Greenhouse, M.D. of 
Elko, Nevada.  The RO must perform all 
follow up indicated and document negative 
responses.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

5.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
acquired psychiatric disorder, to include 
PTSD.  All indicated tests and studies 
must be performed.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
post service medical records, as well as 
the Veteran's statements and other lay 
statements in the claims file, the 
examiner must state whether any acquired 
psychiatric disorder found, to include 
PTSD, is related to the Veteran's 
military service.  A complete rationale 
must be provided for all opinion 
expressed.  If the requested opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

6.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
hearing loss and tinnitus found.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service medical 
records, as well as the Veteran's 
statements and other lay statements in 
the claims file, the examiner must state 
whether any hearing loss and tinnitus 
found are related to the Veteran's 
military service.  A complete rationale 
must be provided for all opinions 
expressed.  If the requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

7.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for the 
scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims for 
service connection for an acquired 
psychiatric disorder, to include PTSD; 
hearing loss; and tinnitus, with 
application of all appropriate laws and 
regulations, including Pentecost v. 
Principi, 16 Vet. App. 124, 128-9 (2002), 
and consideration of any additional 
information obtained as a result of this 
remand.  If the issues on appeal remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and they must be 
provided an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


